FORESIDE Three Canal Plaza December 28, 2012 Suite 100 Portland, ME FILED VIA EDGAR Mr. Dominic Minore United States Securities and Exchange Commission Division of Investment Management tel 866.251.6920 treet, N.E. fax 207.553.7151 Washington, DC 20549 Re:Broadmark Funds (the "Trust") – Broadmark Tactical Plus Fund File Nos.: 333-185002 and 811-22769 www,foreside.com REQUEST FOR ACCELERATION Dear Mr. Minore: Foreside Fund Services, LLC, principal underwriter to the Trust, hereby requests, pursuant to Rule 461(a) under the Securities Act of 1933, that the effective date of Pre-Effective Amendment No. 2 to the Registration Statement of the Trust on Form N-1A (the "Pre-Effective Amendment"), referenced above, be accelerated so that the Pre-Effective Amendment may become effective on December 31, 2012 or as soon as practicable thereafter. Thank you for your consideration of this request. Should questions arise in conjunction with this request, or if there is any way we can be of assistance in expediting the processing of this request, please call Jennifer Hoopes at (207) 553-7138. Very truly yours, FORESIDE FUND SERVICES, LLC By: /s/ Mark Fairbanks Mark Fairbanks President
